Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 03/07/22. Claims 1-20 are pending in this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18  of U.S. Patent No. US 10689247 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain language is significantly overlapping in scope.
Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 17-19 are rejected under 35 U.S.C. §102 as being unpatentable over Chen (US 20160332865 Al).
Regarding claim 1, Chen is directed towards a Mems Device and at least at fig 23, discloses a micro-electromechanical system (MEMS) device, comprising: an insulating layer over a substrate (ILD over 400, see para [0100]), the insulating layer comprising a plurality of first layers and a plurality of second layers interleaved with the plurality of first layers (first and second ILD and where in IMD1 and IMD2 are formed); a first plurality of conductive vias in the plurality of first layers of the insulating layer (see Via connecting IMdl to IMD2); a first plurality of metal features in the plurality of second layers of the insulating layer (IMD's); a first void region in the insulating layer (see voids i.e. 700), the first void region comprising a first set of openings in the plurality of first layers and a second set of openings in the
plurality of second layers (see void 700 breaks all ILD's and IMD's making them non-continuous); a first sealing structure over the first void region (see 800 formed over 40, see fig 23f, the first sealing structure sealing the first void region (see fig 23e).
Regarding claim 2, Chen discloses the MEMS device of claim 1, further comprising a first contact pad disposed in the insulating layer at a top surface of the insulating layer (see 31 formed on IMD4, contact pad, see para [0042]).
Regarding claim 3, Chen discloses the MEMS device of claim 2, further comprising a first interconnect structure in the insulating layer (see interconnect 43), the first interconnect structure comprising a first set of conductive vias and a second set of metal features interleaved with the first set of conductive vias (micropillar, 53 connection pillar), wherein the first interconnect structure is electrically coupled between the first contact pad and a transistor in the substrate(micropillar, 53 connection pillar).
Regarding claim 4, Chen discloses the MEMS device of claim 3, further comprising a first membrane in the insulating layer (see para [0105] disclosing movable film), the first membrane comprising an electrically conductive material (see para [0190] disclosing transistor circuitry), the first membrane being disposed between the first void region and the substrate (see 25a and 25b disclosing that the void extends above 351/352, and that 3512 is between 400 and opening in 800); and a second membrane in the insulating layer (see 55, para [0041] disclosing second component of movable film), the second membrane comprising the electrically conductive material, the second membrane being disposed above the first membrane (this office action notes that the term “above” is interpreted to be facing, without any further designation of orientation), the first membrane and the second membrane being separated by at least a portion of the first void region (see fig 23C and 23D disclosing a void region between 351 and 55).
Regarding claim 5, Chen discloses the MEMS device of claim 4, wherein the first membrane and the second membrane are electrically coupled to the first interconnect structure (see para [0106] disclosing CMOS).
Regarding claim 6, Chen discloses the MEMS device of claim 4, wherein the second membrane is embedded in a first portion of the insulating layer, wherein a surface of the first portion of the insulating layer is exposed to an ambient air (see fig 24 and fig 25 disclosing opening in 800 and in fig 25b disclosing that 352 is surrounded by ambient air).
Regarding claim 7, Chen discloses the MEMS device of claim 6, wherein the second membrane is configured to move in response to a pressure change in the ambient air(see para [0049] disclosing sound pressure).
Regarding claim 8, Chen discloses the MEMS device of claim 4, further comprising: a second void region in the insulating layer, the second void region comprising a third set of openings in the plurality of first layers and a fourth set of openings in the plurality of second layers; a second sealing structure over the second void region, the second sealing structure sealing the second void region; and a metal cap over the second void region, wherein a portion of the insulating layer is between the metal cap and the second void region.
Regarding claim 9, Chen discloses the MEMS device of claim 8, further comprising a passivation layer over the metal cap, wherein at least a portion of the passivation layer is between the metal cap and the second sealing structure (see para [0105] disclosing 410 over 800).
Regarding claim 10, Chen discloses the MEMS device of claim 1, wherein the first set of openings is connected with the second set of openings to form a continuous opening (see figs 23 E and F disclosing multiple sets of openings).
Regarding claim 11, Chen discloses the MEMS device of claim 10, wherein each of the first set of openings is disposed in a respective one of the plurality of first layers, and wherein the each of the first set of openings has a same size as a conductive via in the respective one of the plurality of first layers(see figs 23 E and F disclosing multiple sets of openings).
Regarding claim 12, Chen, at least at fig 23e, discloses a micro-electromechanical system (MEMS) device, comprising: a substrate; an insulating layer over the substrate (ILD over 400), the insulating layer comprising a plurality of first layers and a plurality of second layers interleaved with the plurality of first layers (see fig 23a disclosing multiple ILD's interstitial with multiple IMD's), the plurality of first layers having via structures formed therein (see metal Vias between IMD's see fig 23a), the plurality of second layers having metal structures formed therein (see at least IMD1-4); 
a first void region in the insulating layer (see 100), the void being a cavity in the insulating layer (see figs 23C and 23D disclosing void 700), the first void region comprising a first set of openings in the plurality of first layers (spaces within IMD1-4)and a second set of openings in the plurality of second layers (se spaces between 43), the second set of openings being connected to the first set of openings (stacked);
a first sealing structure over at least a portion of the insulating layer (see 800 formed over ILD), the first sealing structure sealing the first void region to form an encloses space (see fig 23e where 800 seals the device).
Regarding claim 17, Chen discloses the MEMS device of claim 12, wherein there is a vacuum in the cavity (see par a[0049] disclosing pressure sensitivity, where acoustic waves produce negative and positive fluctuations in reference cavities of sensors.).
Regarding claim 18, Chen, at least at fig 23, discloses a micro-electromechanical system (MEMS) device, comprising: an insulating layer over a substrate (ILD over 400), the insulating layer comprising first layers and second layers interleaved with the first layers (see ILD interleaved between the IMD's and Metal layers); 
a void region in the insulating layer (see region 700 where there is a void in movable area 351, see fig 23d disclosing voids in insulating layers), the void region being an enclosed cavity in the insulating layer (see fig 23e disclosing that 800 seals the void),
a seal structure over the insulating layer, the seal structure sealing the void region to form an enclosed cavity (see fig 23e disclosing that 800 seals the void). 
Regarding claim 19, Chen discloses the MEMS device of claim 18, wherein the first set of openings and the second set of openings are connected and form a continuous opening (see fig 25b where opening exposing 352 is continuous).
Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Chen and further in view of Lee (US 20170245035 A1).
Mensa US 20160341622 A1 
Regarding claim 13, Chen discloses the MEMS device of claim 12, further comprising: a first metal membrane in the insulating layer and under the first void region (55 under 40); and
but does not disclose a second metal membrane in the insulating layer and above at least a portion of the first void region. However, Mensa  discloses reference membranes that are located above the first void regions, see  at least fig 3, elements 11 and 12. Chen and Mensa disclose the same or similar fields of endeavor. It would have been obvious to combine Chen with Mensa. Chen and Mensa may be combined by forming the sensor of Chen in accordance with Mensa, for example, with a reference sensor, in order to measure the pressure inside a sealed casing, see para [0062].
Regarding claim 14, Chen and Mensa disclose the MEMS device of claim 13, wherein the second metal membrane is configured to move relative to the first metal membrane during operation when a pressure of an ambient air changes (see para [0062] disclosing reference pressure sensor).
Regarding claim 15, Chen and Mensa disclose the MEMS device of claim 13, further comprising:
a first metal pad in the insulating layer (protective layer contains 351 and 55), wherein an upper surface of the first metal pad is exposed by the insulating layer (see figs 23 and 8A, 8b disclosing exposing sensors plates); and a first interconnect structure in the insulating layer, the first interconnect structure comprising a first set of conductive vias and a second set of metal features interleaved with the first set of conductive vias, wherein the first interconnect structure is electrically coupled between the first metal pad and a transistor in the substrate (see fig 25a, where plurality of vias connect to transistors on the bottom), wherein the first interconnect structure is electrically coupled to the first metal membrane or the second metal membrane (connected to 55).
Regarding claim 20, Chen discloses the MEMS device of claim 19, further comprising: an active membrane embedded in a first portion of the insulating layer(see fig 24 and fig 25 disclosing opening in 800 and in fig 25b disclosing that 352 is surrounded by ambient air), and Mensa  further discloses wherein an upper surface of the first portion of the insulating layer contacts the seal structure, and is exposed to an ambient air, and wherein a lower surface of the first portion of the insulating layer is exposed to the enclosed cavity; and a reference membrane in the insulating layer and under the void region. Mensa  discloses reference membranes that are located above the first void regions, see  at least fig 3, elements 11 and 12. Chen and Mensa disclose the same or similar fields of endeavor. It would have been obvious to combine Chen with Mensa. Chen and Mensa may be combined by forming the sensor of Chen in accordance with Mensa, for example, with a reference sensor, in order to measure the pressure inside a sealed casing, see para [0062].
Claim 16 is rejected under 35 U.S.C. §103 as being unpatentable over Chen and further in view of Lee (US 20170245035 A1).
Regarding claim 16, Chen discloses the MEMS device of claim 12, but does not wherein there is an inert gas in the cavity. However, Lee at least at para [0051] discloses inert air enclosed as a part of the sensor. Chen and Lee are in the same or similar fields of endeavor. It would have been obvious to combine Chen and Lee. Chen and Lee may be combined by forming the device of Chen in accordance with Lee, with ambient air as sensor cavity. One having ordinary skill in the art would be motivated to combine Chen with Lee in order to form a pressure sensor of ambient air, see claim1.
Response to Arguments
Claims 1, 12 and 18
Applicant asserts that 700 is not a void. This is a valid interpretation. However, this office action notes that Void is broad, and that air is an insulation. Thus, interpreted broadly a material with air dielectric is present in 700. Further, this office action now cites to element 40 at the void. Thus, applicant’s assertions are now moot. Further, para [0052] discloses full encapsulation of metal micropillars.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD CHIN/Primary Examiner, Art Unit 2813